Citation Nr: 1747246	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Matthew Wilcutt, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Observer, H.W.




ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that proceeding has been associated with the claims file.

In a May 2014 rating decision, the RO granted an increased evaluation of 30 percent, effective April 6, 2011 for service-connected headaches.  As this was not a grant of full benefits, the issue remains on appeal.  

In a December 2014 rating decision, the RO granted entitlement to service connection for cognitive disorder with bipolar and anxiety disorder claimed as PTSD, panic attacks, and memory loss.  As this was a grant of benefits in full, the issue is no longer before the Board on appeal. 

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds the issue of entitlement to TDIU is part and parcel of the increased rating claim; therefore, the issue is added to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran has experienced headaches including very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran has met the schedular criteria for TDIU.

3.  The Veteran has been unable to secure and maintain substantially gainful employment due to her service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for headaches, which is the highest schedular rating, have been met.  38 C.F.R. § 4.124(a), Diagnostic Code 8199-8100 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Increased Rating for Headaches

The Veteran's service-connected headaches are currently rated as 30 percent disabling for the entire appeal period by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100. 

The medical evidence of record includes diagnoses of traumatic headache, "migrainal" headache, and tension headache.  See November 2012 private treatment notes, June 2012 VA examination report, and August 2017 VA treatment notes.  Because DC 8199-8100 contemplates the headache disability for which the Veteran was service-connected and the Veteran's headache symptoms, the Board finds that the Veteran is properly evaluated under DC 8199-8100.  The Board has considered the applicability of rating the headaches by analogy under other diagnostic codes, and no other diagnostic code is for application in this case.

A 30 percent rating for migraine headaches contemplates characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8100.  A 50 percent rating for migraine headaches contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The term "productive of severe economic inadaptability" could be read as "producing" or "capable of producing" severe economic inadaptability.  See Pierce v. Principi, 18 Vet.App. 440, 445 (2004).

After considering the totality of the evidence currently of record, the Board finds that the Veteran's headaches most nearly approximate the criteria for a 50 percent rating.  In regard to frequency, the Board notes that the June 2012 VA headaches examination report revealed the Veteran was experiencing headaches more frequently than once per month which is in excess of "once per month" as contemplated by a 30 percent rating.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The Board notes that the Veteran reported having attacks more frequently at times including up to five times per week.  See October 2016 Hearing Testimony.  Therefore, the Board finds that the Veteran's headaches occurred more frequently than once per month.

In regard to severity, the Board finds the Veteran's headache attacks were sometimes completely prostrating, prolonged, and productive of severe economic inadaptability.  Specifically, the Board notes that the June 2012 VA examination report revealed the Veteran had very frequent prostrating prolonged attacks of headache pain.  The Veteran reported that her headaches could last all day and required her to remain in bed the entire day because she could not function.  She reported that she could not go anywhere, talk on the phone, or watch television.  The Veteran testified that she has had to go to the hospital because of her headaches.  See October 2016 Hearing Testimony.  

The Board finds that the preponderance of the evidence shows the frequency and severity of the Veteran's headaches symptoms are productive of severe economic inadaptability.  In affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's symptoms due to headaches most nearly approximate a 50 percent rating for the entire period on appeal. 

      II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In the present case, the Veteran meets the percentage requirements for a schedular award of a TDIU.  She is currently in receipt of a 70 percent rating for neuro-cognitive disorder not otherwise specified, bipolar disorder, and panic disorder, claimed as posttraumatic stress disorder with panic attacks, bipolar disorder, and memory loss, effective April 6, 2011 and a 50 percent rating for headaches, effective April 6, 2011.  

The question that remains is whether the Veteran's service-connected disabilities precludes her from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran maintains that she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  See December 2015 Third Party Correspondence.  The Veteran denied any employment and any academic pursuit.  See December 2014 VA mental disorders examination report. 

With respect to her service-connected headaches, the Veteran was afforded a June 2012 VA headache examination.  The examiner diagnosed with Veteran with traumatic headaches.  The examination report indicated that the Veteran had headache pain that included pulsating or throbbing head pain.  The examination report revealed that the Veteran had prostrating attacks of headache pain more frequently than once per month and had very frequent prostrating prolonged attacks of headache pain.  At her October 2016 Board hearing, the Veteran testified that she experienced headaches between two to five times per week and they could last all day which caused her to have to lay in bed the entire day because she could not function.  She reported that she could not go anywhere, talk on the phone, watch, or watch television.  The Veteran testified that she has had to go to the hospital because of her headaches. 

Turning to the Veteran's service-connected neuro-cognitive disorder not otherwise specified, bipolar disorder, and panic disorder, claimed as posttraumatic stress disorder with panic attacks, bipolar disorder, and memory loss, she was afforded a May 2012 VA PTSD examination.  The examination report indicated that the Veteran had occupational and social impairment with reduced reliability and productivity and indicated that she had poor management of her finances largely related to her bipolar disorder, but her cognitive issues also played a role.  The Veteran had a poor memory that would interfere in work performance associated with her cognitive disorder.  She had impaired judgment secondary to bipolar disorder and cognitive disorder.  Her mood was impaired, secondary to bipolar disorder.

The Veteran was afforded a December 2014 VA mental disorders examination.  The Veteran was diagnosed with bipolar I disorder, unspecified neurocognitive disorder, and panic disorder.  The Veteran's bipolar I disorder symptoms included mood swings, impulsive behavior, sleep disturbances, and depression.  Her unspecified neurocognitive disorder symptoms included problems with memory and concentration.  Additional symptoms included mood disturbance, impaired judgement, depressed mood, anhedonia, poor concentration, and suicidal ideation.  
The Veteran reported that she was living in an assisted-living residence and denied any social activities.  The Veteran contacted a crisis line three times between April and October 2013.  The Veteran had panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and impairment of short- and long-term memory, such as retention of only highly learned material, while forgetting to complete tasks.  

The December 2014 VA examiner determined that the Veteran was not competent to manage her financial affairs and indicated that the Veteran had impulsive spending during manic phases and previous foreclosure of her home.  Further, the examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking, and mood.  

Based on the foregoing, the Board finds that in affording the Veteran the benefit of reasonable doubt, the service-connected disabilities render her unemployable.  In this regard, the Veteran's neuro-cognitive disorder not otherwise specified, bipolar disorder, and panic disorder, claimed as posttraumatic stress disorder with panic attacks, bipolar disorder, and memory loss disability has resulted in "deficiencies in most areas" in her social, occupational, or other important areas of functioning.  See December 2014 VA mental disorders examination report.  Additionally, the Veteran has panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and impairment of short- and long-term memory.  Moreover, due to prostrating prolonged attacks of headache pain, the Veteran had been reduced to bed rest for up to five days in a week.  See June 2012 VA examination report and October 2016 Hearing Testimony.  The Veteran's symptoms of mood disturbance, impaired judgement, anhedonia, poor concentration, and suicidal ideation support a finding that she is unable to successfully secure and maintain substantially gainful employment.  

Therefore, in light of the totality of the record, and giving due consideration to the Veteran's description of the functional effects of her service-connected disabilities  as her disorders relate to her occupational experience, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  As such, a TDIU is granted.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to the maximum schedular rating of 50 percent for headaches is granted.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


